Motions for an enlargement of time granted insofar as to extend the appellant’s time to serve and file the record on appeal and appellant’s points to and including September 14, 1962, with notice of argument for the October 1962 Term of this court, said appeals to be argued or submitted when reached, and on the further condition that all trust securities and other property mentioned in the accounts, as well as trust records, be turned over to the substituted trustee pending the determination of the appeals. Concur — Botein, P. J., Rabin, Stevens, Eager and Steuer, JJ.